DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 03/01/2019 and claims 1-17 are pending in the application, including independent claims 1, 10, 12, 13 and 14.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021, 06/24/2021 and 03/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 10-11 and 15 are objected to because of the following informalities:
In claim 6 lines 3-4, the occurrence of “the time domain” should be amended to ----“a time domain”---
In claim 10 line 1, the occurrence of “a wireless communication network” should be amended to ----“the wireless communication network”---
In claim 10 line 5, the occurrence of “devices” should be amended to ----“the plurality of devices”---
In claim 10 line 6, the occurrence of “the bit sequence” should be amended to ----“a bit sequence”---
In claim 10 lines 7-10, the occurrence of “devices” should be amended to ----“the plurality of devices”---
In claim 11 line 4, the occurrence of “the group” should be amended to ----“the first group or the second group”---
In claim 15 line 2, the occurrence of “a method” should be amended to ----“the method”---
Appropriate correction is required.

Claim Objections
Claim 15 is also objected to because of the following informalities:  
The step computer-readable storage medium of the claim 15 is depending on claim 13. It is improper to have one independent claim reciting the same steps from another independent claim. See MPEP 608.01. Appropriate correction is required.
For the purpose of examinations, the examiner will interpret the claim(s) as best understood.

Claims 10 and 15 are further objected to because of the following informalities:  
Claim 10 is objected because it is claiming a wireless communication network in the preamble. However, claim 1 is apparatus for transmitting data in a wireless communication network claim and it is not just claiming a wireless communication network.
Claim 15 is objected because it is claiming a computer-readable storage medium in the preamble. However, claim 13 is a method claim and they are not claiming any computer-readable storage medium.                                                                                 Appropriate corrections are required.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 1, 2, 4, 8-9 and 17 that recite(s) “a signal dividing unit … divide …, the real modulation branch … modulate…, the complex modulation branch … perform …” is being treated in accordance with 112 (f) because the function of unit and branch is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “a signal dividing unit … divide …, the real modulation branch … modulate…, the complex modulation branch … perform….” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit and branch” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, 4, 8-9 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 8 lines 4-13 of the specification discloses “In the present embodiment the signal dividing unit 106 is implemented using a processing unit 106a configured to execute software instructions stored on a computer-readable storage medium 106b. In other embodiments the signal dividing unit 106 may be implemented in hardware. For example, in an embodiment in which the signal dividing unit 106 switches between the real and complex modulation branches 103, 104 in a fixed manner, the signal dividing unit 106 may be implemented using a counter which counts the number of bits sent to currently-selected modulation branch and then switches to the other modulation branch when a limit is reached, for example two bits in the case of 4-ASK or three bits in the case of 8-QAM” to carry out aspects of the present invention corresponds to “a signal dividing unit … divide …, the real modulation branch … modulate…, the complex modulation branch … perform…” of Fig.1 respectively.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claim recites, inter alia, “A computer-readable storage medium .… computer program instructions …executed” After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer-executable instructions and what is not to be included as a computer-executable instructions.
	An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or includes non-limiting examples.  See MPEP 2111.01. Page 8 lines 4-13, of the specification states that “In the present embodiment the signal dividing unit 106 is implemented using a processing unit 106a configured to execute software instructions stored on a computer-readable storage medium 106b. In other embodiments the signal dividing unit 106 may be implemented in hardware. For example, in an embodiment in which the signal dividing unit 106 switches between the real and complex modulation branches 103, 104 in a fixed manner, the signal dividing unit 106 may be implemented using a counter which counts the number of bits sent to currently-selected modulation branch and then
switches to the other modulation branch when a limit is reached, for example two bits in the case of 4-ASK or three bits in the case of 8-QAM”. This is effectively a non-limiting example of a computer readable medium. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the non-limiting list of examples of computer-executable instructions from the disclosure and the broadest reasonable interpretation, the computer readable storage medium of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
	However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

A.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 

Group I, claim(s) Claims 1-11, 13, 15 and 17 drawn to apparatus for transmitting data in a wireless communication network, the apparatus comprising: a real modulation branch for modulating a first segment of a bit sequence to obtain a real modulated signal, classified in CPC H04L27/04.

Group II, claim(s) Claims 12, 14 and 16 drawn to apparatus for receiving data in a wireless communication network, the apparatus comprising: a demultiplexer configured to apply Wide Linear Zero Forcing WLZF with Successive Interference Cancellation SIC to demultiplex a plurality of received data streams, classified in CPC H04B7/024.

B.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is apparatus for transmitting data in a wireless communication network, the apparatus comprising: a real modulation branch for modulating a first segment of a bit sequence to obtain a real modulated signal, which is not present in Group II.  The special technical feature of Group II is apparatus for receiving data in a wireless communication network, the apparatus comprising: a demultiplexer configured to apply Wide Linear Zero Forcing WLZF with Successive Interference Cancellation SIC to demultiplex a plurality of received data streams, which is not present in Group I. 
Therefore, Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.

C.	A telephone call was made to Ryan S. Dean (Reg. no. 61570) on 5/13/2022 to request an oral election to the above restriction requirement and an election of Group I being made over the phone.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Examiner's Amendments to Claim 19 was authorized by Ryan S. Dean (Reg. no. 61570) during the examiner-initiated interview conducted on May 13th, 2022. Authorization for this examiner's preliminary amendment was given in a telephone interview with Ryan S. Dean on May 13th, 2022.

The application has been amended as follows:
1. (Original) Apparatus for transmitting data in a wireless communication network, the apparatus comprising: 
	a real modulation branch for modulating a first segment of a bit sequence to 			obtain a real modulated signal; 
	a complex modulation branch for modulating a second segment of the bit 				sequence to obtain a complex modulated signal; 
	a signal dividing unit configured to divide the bit sequence into a plurality of 			alternating first segments and second segments, and to send the first 			segments and the second segments to the real modulation branch and the 		complex modulation branch respectively; and 
	a transmitter configured to transmit the real and complex modulated signals. 
2. (Original) The apparatus of claim 1, wherein the signal dividing unit is configured to obtain a metric of signal quality for a wireless communication channel between the apparatus and a receiver, and to select a bit length of each of the first segments and a bit length of each of the second segments according to the metric of signal quality. 
3. (Original) The apparatus of claim 2, wherein the metric of signal quality is a metric of received signal strength. 
4. (Previously Presented) The apparatus of claim 2, wherein the signal dividing unit is configured to select one of a plurality of predefined modulation schemes according to the metric of signal quality, each of the plurality of predefined modulation schemes being associated with a different range of values of the metric of signal quality, and 
	wherein each of the plurality of predefined modulation schemes defines a bit 	length to be used for each of the first segments and a bit length to be used for 	each of the second segments.  
5. (Previously Presented) The apparatus of claim 1, wherein the apparatus is configured to determine an order in which to divide the bit sequence into the first and second segments according to signalling received from the wireless communication network. 
6. (Previously Presented) The apparatus of claim 1, wherein the apparatus is configured to transmit the real and complex modulated signals using time-division multiplexing, by alternately transmitting the real and complex modulated signals in the time domain. 
7. (Previously Presented) The apparatus of claim 1, wherein the apparatus is configured to transmit the real and complex modulated signals using frequency-division multiplexing, by transmitting the real modulated signal and the complex modulated signal on different frequencies. 
8. (Previously Presented) The apparatus of claim 1, wherein the real modulation branch is configured to modulate the first segments of the bit sequence using amplitude shift keying ASK modulation. 
9. (Previously Presented) The apparatus of claim 1, wherein the complex modulation branch is configured to perform quadrature amplitude modulation QAM. 
10. (Currently Amended) A wireless communication network comprising: 
a plurality of devices each comprising the apparatus according to claim 1 
wherein devices in the first group are configured to use an inverse order to devices in 	the second group when dividing the bit sequence, such that corresponding parts 	of respective bit sequences processed by devices in the first and second groups 	are modulated using real modulation by devices in the first group and using 	complex modulation by devices in the second group, or using complex 	modulation by devices in the first group and using real modulation by devices in 	the second group. 
11. (Original) The wireless communication network of claim 10, further comprising: 
an access point configured to communicate wirelessly with the plurality of devices, 
wherein the access point is configured to assign each device to the first group or the second group, and to notify each device of the group to which it is assigned. 
12. (Original) Apparatus for receiving data in a wireless communication network, the apparatus comprising: 
	a demultiplexer configured to apply Wide Linear Zero Forcing WLZF with 				Successive Interference Cancellation SIC to demultiplex a plurality of 			received data streams; 
	a decoder configured to decode the demultiplexed data streams; and 
	a detector configured to detect data symbols from one of the decoded 				demultiplexed data streams and to signal to the demultiplexer whether 			detection was successful, for each one of the decoded demultiplexed data 		streams, 
	wherein in response to detection being unsuccessful for one or more of the 			decoded demultiplexed data streams, the apparatus is configured to 			repeatedly perform decoding and detection on said one or more data 			streams until the detector converges on a detection result for said one or 			more data streams. 
13. (Original) A method of transmitting data in a wireless communication network, the method comprising: 
	dividing a bit sequence into a plurality of alternating first segments and second 			segments; 
	sending the first segments and the second segments to a real modulation branch 		and a complex modulation branch respectively, the real modulation branch 		being configured to modulate the first segments to obtain a real modulated 		signal and the complex modulation branch being configured to modulate 			the first segments to obtain a complex modulated signal; and 
	transmitting the real and complex modulated signals. 
14. (Original) A method of receiving data in a wireless communication network, the method comprising: 
	applying Wide Linear Zero Forcing WLZF with Successive Interference 				Cancellation SIC to demultiplex a plurality of received data streams; 
	attempting to detect data symbols from the demultiplexed data streams; and 
	determining for each one of the demultiplexed data streams whether detection 			was successful, 
	wherein in response to detection being unsuccessful for one or more of the 			demultiplexed data streams, WLZF-SIC demultiplexing and detection is 			repeatedly performed on said one or more data streams until a termination 		condition is satisfied. 
15. (Previously Presented) A computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method according to claim 13. 
16. (Previously Presented) A computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method according to claim 14. 
17. (Previously Presented) The apparatus of claim 3, wherein the signal dividing unit is configured to select one of a plurality of predefined modulation schemes according to the metric of signal quality, each of the plurality of predefined modulation schemes being associated with a different range of values of the metric of signal quality, and 
wherein each of the plurality of predefined modulation schemes defines a bit length to be used for each of the first segments and a bit length to be used for each of the second segments.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [hereinafter as Li], US 8,797,837 B2 in view of Yamada et al. [hereinafter as Yamada], US 2005/0129137 A1.
Regarding claim 1, Li discloses wherein apparatus for transmitting data in a wireless communication network (Fig.1-2 Abstract Col 1 lines 43-57, transmitting the multiplexed signal in a wireless communication network), the apparatus comprising:
a real modulation branch for modulating a first segment of a bit sequence to obtain a real modulated signal (Fig.2 upper branch Col 12 lines 18-26, an exemplary IQDM transmitter is transmitting the first signal ‘x1’ using a PAM modulation which is a real modulation and Fig.1-2 Col 13 lines 9-13, the first signal ‘x1’ input to a real module and the imaginary component does not affect the PAM and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-21, real modulated signal);
a complex modulation branch for modulating a second segment of the bit sequence to
obtain a complex modulated signal (Fig.2 lower branch Col 12 lines 18-26, an exemplary IQDM transmitter is transmitting the second signal ‘x2’ using a QAM modulation which is a complex modulation and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-21, complex modulated signal);
a signal dividing unit configured to divide the bit sequence into a plurality of alternating
first segments and second segments, and to send the first segments and the second
segments to the real modulation branch and the complex modulation branch
respectively (Fig.2 Col 12 lines 18-60, ‘x1’ is the first signal and ‘x2’ is the second signal, split by the transmitter 200, the signal t(n) is for n=1 to N bit sequence and the output of the subtractor/adder (e.g., scaler 226 and scaler 228) are dividing into the conjugate-odd decomposition of the signal and the conjugate-even decomposition of the signal, both the conjugate-odd and the rotated-conjugate-even signals are to send into a multiplexer 229, the multiplexer 229 outputs the real modulation branch and the imaginary complex modulation branch); and
a transmitter configured to transmit the real and complex modulated signals (Fig.2 Ref. 230 of transmitter 200 Col 12 lines 22-65, an adder 230 and the following cyclic prefix (CP) module 240 after which the combines signal is obviously transmitted and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-30, transmitter 110 is transmitting the real modulated signal and the complex modulated signal and Table 2 Fig.9 Col 15 lines 55-67 to Col 16 lines 1-59, an exemplary SSDM transmitter is transmitting the real and complex modulated signals).
	Even though Yen discloses a signal dividing unit configured to divide the bit sequence into a plurality of alternating first segments and second segments, and to send the first segments and the second segments to the real modulation branch and the complex modulation branch respectively, in the same field of endeavor, Yamada teaches wherein a signal dividing unit configured to divide the bit sequence into a plurality of alternating first segments and second segments, and to send the first segments and the second segments to the real modulation branch and the complex modulation branch respectively (Fig.1 [0066], a signal dividing unit 103 is dividing the transmission signal into a plurality of #1 to #K signal streams/first and second segments and send to a signal modulator 105 and a stream processor 106 for dividing into #1 to #N substreams, multiplying by #1 to #N transmission weights and a known symbol adder 107 for adding known symbol/ the real modulation branch and the complex modulation branch, also in Fig.11-15 [0272] and Fig.2A-B&7 [0145]-[0147], equation 2 of Re(x) and Im(x) express operations of taking the real part and imaginary part/real and complex modulation branch of transmission weights when h1 is put as a channel response estimated at time t1 and h2 as a channel response estimated at time t2, and Fig.29 [0333]-[0334], equation 16 of character H indicates complex transposition and λi indicates an eigenvalue to the i-th eigenvector /real and complex modulation branch of transmission weights).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yen to incorporate the teaching of Yamada in order to improve the communication performance. 
	It would have been beneficial to use a signal dividing unit 103 for dividing the transmission signal into #1 to #K signal streams according to the sender-side transmission weights, and #1 to #K transmission signal processors 104. Each of K
transmission signal processor 104 includes a modulator 105 for modulating the #1 to #K signal streams, respectively, a stream processor 106 for dividing respective #1 to #K
modulated signal streams into #1 to #N substreams and multiplying the #1 to #N substreams by the sender-side #1 to #N transmission weights, respectively, and a known symbol adder 107 for adding known symbol onto respective #1 to #N transmission substreams as taught by Yamada to have incorporated in the system of Li to improve the efficiency of frequency utilization. (Yamada, Fig.1 [0066], Fig.2A-B&7 [0145]-[0147], Fig.11-15 [0272], Fig.29 [0333]-[0334] and Fig.12B&30 [0353]) 


Regarding claim 6, Li and Yamada disclose all the elements of claim 1 as stated above wherein Li further discloses the apparatus is configured to transmit the real and complex modulated signals using time-division multiplexing, by alternately transmitting the real and complex modulated signals in the time domain (Fig.4 Col 15 lines 28-31, using time-division multiplexing (TDM) system for transmitting the real and complex modulated signals in the time domain).

Regarding claim 7, Li and Yamada disclose all the elements of claim 1 as stated above wherein Li further discloses the apparatus is configured to transmit the real and complex modulated signals using frequency-division multiplexing, by transmitting the real modulated signal and the complex modulated signal on different frequencies (Fig.5-7 Col 15 lines 40-48, using frequency-division multiplexing (FDM) system for transmitting the real and complex modulated signals on different frequencies).

Regarding claim 8, Li and Yamada disclose all the elements of claim 1 as stated above wherein Li further discloses the real modulation branch is configured to modulate the first segments of the bit sequence using amplitude shift keying ASK modulation (Fig.4 Col 15 lines 28-31, using quadrature phase-shift keying (QPSK) modulation for real modulation branch and Fig.14 Col 19 lines 55-67, using a pulse-amplitude modulated (PAM) orthogonal frequency-division multiplexing (OFSM) signal which is real in the frequency domain).
	
Regarding claim 9, Li and Yamada disclose all the elements of claim 1 as stated above wherein Li further discloses the complex modulation branch is configured to perform quadrature amplitude modulation QAM (Fig.5-7 Col 15 lines 40-48, performing 16-QAM quadrature amplitude modulation for transmitting the real and complex modulated signals).


Regarding claim 13, Li discloses wherein a method of transmitting data in a wireless communication network (Fig.1-2 Abstract Col 1 lines 43-57, transmitting the multiplexed signal in a wireless communication network), the method comprising:
dividing a bit sequence into a plurality of alternating first segments and second segments (Fig.2 Col 12 lines 18-60, dividing into ‘x1’ is the first signal and ‘x2’ is the second signal, split by the transmitter 200, the signal t(n) is for n=1 to N bit sequence   and the output of the subtractor/adder (e.g., scaler 226 and scaler 228) are dividing into the conjugate-odd decomposition of the signal and the conjugate-even decomposition of the signal);
sending the first segments and the second segments to a real modulation branch and a
complex modulation branch respectively (Fig.2 Col 12 lines 18-60, both the conjugate-odd and the rotated-conjugate-even signals are to send into a multiplexer 229, the multiplexer 229 outputs the real modulation branch and the imaginary complex modulation branch for x1’ is the first signal and ‘x2’ is the second signal and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-30, transmitter 110 is transmitting the real modulated signal and the complex modulated signal), the real modulation branch being configured to modulate the first segments to obtain a real modulated signal and the complex modulation branch being configured to modulate the first segments to obtain a complex modulated signal (Fig.2 lower branch and upper branch Col 12 lines 18-26, an exemplary IQDM transmitter is transmitting the first signal ‘x1’ using a PAM modulation which is a real modulation and the second signal ‘x2’ using a QAM modulation which is a complex modulation and Fig.1-2 Col 13 lines 9-13, the first signal ‘x1’ input to a real module and the imaginary component does not affect the PAM and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-21, real modulated signal and complex modulated signal); and
transmitting the real and complex modulated signals (Fig.2 Ref. 230 of transmitter 200 Col 12 lines 61-65, an adder 230 and the following cyclic prefix (CP) module 240 after which the combines signal is obviously transmitted and Table 1 Fig.1 Col 5 lines 5-67 to Col 6 lines 1-30, transmitter 110 is transmitting the real modulated signal and the complex modulated signal and Table 2 Fig.9 Col 15 lines 55-67 to Col 16 lines 1-59, an exemplary SSDM transmitter is transmitting the real and complex modulated signals).
	Even though Yen discloses wherein dividing a bit sequence into a plurality of alternating first segments and second segments, in the same field of endeavor, Yamada teaches wherein dividing a bit sequence into a plurality of alternating first segments and second segments (Fig.1 [0066], a signal dividing unit 103 is dividing the transmission signal into a plurality of #1 to #K signal streams/first and second segments and send to a signal modulator 105 and a stream processor 106 for dividing into #1 to #N substreams, multiplying by #1 to #N transmission weights and a known symbol adder 107 for adding known symbol/ the real modulation branch and the complex modulation branch also in Fig.11-15 [0272] and Fig.2A-B&7 [0145]-[0147], equation 2 of Re(x) and Im(x) express operations of taking the real part and imaginary part/real and complex modulation branch of transmission weights when h1 is put as a channel response estimated at time t1 and h2 as a channel response estimated at time t2, and Fig.29 [0333]-[0334], equation 16 of character H indicates complex transposition and λi indicates an eigenvalue to the i-th eigenvector /real and complex modulation branch of transmission weights).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Yen to incorporate the teaching of Yamada in order to improve the communication performance. 
	It would have been beneficial to use a signal dividing unit 103 for dividing the transmission signal into #1 to #K signal streams according to the sender-side transmission weights, and #1 to #K transmission signal processors 104. Each of K
transmission signal processor 104 includes a modulator 105 for modulating the #1 to #K signal streams, respectively, a stream processor 106 for dividing respective #1 to #K
modulated signal streams into #1 to #N substreams and multiplying the #1 to #N substreams by the sender-side #1 to #N transmission weights, respectively, and a known symbol adder 107 for adding known symbol onto respective #1 to #N transmission substreams as taught by Yamada to have incorporated in the system of Li to improve the efficiency of frequency utilization. (Yamada, Fig.1 [0066], Fig.2A-B&7 [0145]-[0147], Fig.11-15 [0272], Fig.29 [0333]-[0334] and Fig.12B&30 [0353]) 

Regarding claim 15, Li and Yamada disclose all the elements of claim 13 as stated above wherein Li further discloses a computer-readable storage medium arranged to store computer program instructions which, when executed, perform a method according to claim 13 (Fig.2 Col 2 lines 49-60, a computer-readable storage medium having instructions encoded thereon which, when executed by one or more processors, performs a method of multiplexing signals).




Claims 2-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [hereinafter as Li], US 8,797,837 B2 in view of Yamada et al. [hereinafter as Yamada], US 2005/0129137 A1 further in view of Desai et al. [hereinafter as Desai], US 2014/0341108 A1.
Regarding claim 2, Li and Yamada disclose all the elements of claim 1 as stated above wherein Li further discloses the signal dividing unit is configured to obtain a metric of signal quality for a wireless communication channel between the apparatus and a receiver, and to select a bit length of each of the first segments and a bit length of each of the second segments according to the metric of signal quality (Fig.1&11-13 [0173]-[0174], the signal dividing unit 103 is obtaining a transmission quality for the communication channel and the weight selector 213 is selecting the first reception weights, the second reception weights, receiver-side transmission weights).
	Even though Li and Yamada disclose the signal dividing unit is configured to obtain a metric of signal quality for a wireless communication channel between the apparatus and a receiver, and to select a bit length of each of the first segments and a bit length of each of the second segments according to the metric of signal quality, in the same field of endeavor, Desai teaches wherein the signal dividing unit is configured to obtain a metric of signal quality for a wireless communication channel between the apparatus and a receiver, and to select a bit length of each of the first segments and a bit length of each of the second segments according to the metric of signal quality (Fig.2-4 [0048]-[0050], obtaining at least one signal quality metric for each wireless communication channel of the first radio module 220 of the wireless communication device 200 and selecting the signal for the link over which data being received according to the metric of signal quality).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Li and Yamada to incorporate the teaching of Desai in order to provide for an increasing the transmission power. 
	It would have been beneficial to use the first radio module 220 which determines that the second radio module 230 has started transmitting (414), the first radio module 220 selects the first link (416). The first radio module 220 determines at least one signal quality metric for each channel that is being used by the selected link (418), such as while the first radio module 220 is receiving information over the channel and while the collocated second radio module 230 is transmitting as taught by Desai to have incorporated in the system of Li and Yamada to provide the best performance e.g., the least interference. (Yamada, Fig.1-2 [0022], and Fig.2-4 [0048]-[0050]) 

Regarding claim 3, Li, Yamada and Desai disclose all the elements of claim 2 as stated above wherein Desai further discloses metric of signal quality is a metric of
received signal strength (Fig.1 [0025], the signal quality metric is the received signal strength indication or any metric that may be indicative of signal quality).

Regarding claim 4, Li, Yamada and Desai disclose all the elements of claim 2 as stated above wherein Desai further discloses the signal dividing unit is configured to select one of a plurality of predefined modulation schemes according to the metric of signal quality (Fig.2-4 [0043], selecting one of the radio module to modulate the signal stream of the predefined modulation schemes according to the signal quality metric), each of the plurality of predefined modulation schemes being associated with a different range of values of the metric of signal quality (Fig.1 [0003], the modulation schemes being associated with various parameters such as a range of 2412 MHz to 2390 MHz frequency), and
wherein each of the plurality of predefined modulation schemes defines a bit length to be used for each of the first segments and a bit length to be used for each of the
second segments (Fig.2-3 [0040], the predefined modulation schemes between the first radio module and the second radio module defines the index value of the collocated radio tolerance that enable a time division multiplexed (TDM) coexistence scheme).

Regarding claim 5, Li, Yamada and Desai disclose all the elements of claim 1 as stated above wherein Yamada further discloses the apparatus is configured to determine an order in which to divide the bit sequence into the first and second segments according to signalling received from the wireless communication network (Fig.1 [0009], dividing the transmission signal into #1 to #K signal streams/ the first and second segments according to K*N transmission weights derived from the feedback information informed from the receiver).

Regarding claim 17, Li, Yamada and Desai disclose all the elements of claim 3 as stated above wherein Desai further discloses the signal dividing unit is configured to select one of a plurality of predefined modulation schemes according to the metric of signal quality (Fig.2-4 [0043], selecting one of the radio module to modulate the signal stream of the predefined modulation schemes according to the signal quality metric), each of the plurality of predefined modulation schemes being associated with a different range of values of the metric of signal quality (Fig.1 [0003], the modulation schemes being associated with various parameters such as a range of 2412 MHz to 2390 MHz frequency), and
wherein each of the plurality of predefined modulation schemes defines a bit length to be used for each of the first segments and a bit length to be used for each of the
second segments (Fig.2-3 [0040], the predefined modulation schemes between the first radio module and the second radio module defines the index value of the collocated radio tolerance that enable a time division multiplexed (TDM) coexistence scheme).




Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [hereinafter as Li], US 8,797,837 B2 in view of Yamada et al. [hereinafter as Yamada], US 2005/0129137 A1 in view of Yen [hereinafter as Yen], US 2015/0280796 A1 in view of Kodama [hereinafter as Kodama], US 2003/0156014 A1.
Regarding claim 10, Li and Yamada disclose all the elements of claim 1 as stated above. 
	However, Li and Yamada do not explicitly disclose wherein a wireless communication network comprising: a plurality of devices each comprising the apparatus according to claim 1, the plurality of devices being arranged into a first group and a second group.
	In the same field of endeavor, Yen discloses wherein a wireless communication network (Fig.1 [0019], wireless communication network system 10) comprising:
a plurality of devices each comprising the apparatus according to claim 1, the plurality of devices being arranged into a first group and a second group (Fig.1 [0020], the communication devices are divided into multiple groups/first and second group in the wireless communication network system 10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Li, and Yamada to incorporate the teaching of Yen in order to improve system capacity and coverage. 
	It would have been beneficial to use the communication devices which are divided into multiple groups in the wireless communication network system 10 as taught by Yen to have incorporated in the system of Li, Yamada and Yen to provide high data rate, low latency, and packet optimization. (Yen, Fig.1 [0006], and Fig.1 [0020])
	However, Li, Yamada and Yen does not explicitly disclose wherein devices in the first group are configured to use an inverse order to devices in the second group when dividing the bit sequence, such that corresponding parts of respective bit sequences processed by devices in the first and second groups are modulated using real modulation by devices in the first group and using complex modulation by devices in the second group, or using complex modulation by devices in the first group and using real modulation by devices in the second group.
	In the same field of endeavor, Kodama teaches wherein devices in the first group are configured to use an inverse order to devices in the second group when dividing the bit sequence (Fig.7-9 [0077], the signal point mapping device 102 and the wavelet inverse transforming device 103 are using wavelet inverse transforming operation/ inverse order when subdividing the bit streams/sequence and Fig.3-4&9 [0017][0079], using an inverse-mapping/inverse order for dividing the bit streams/bit sequence), such that corresponding parts of respective bit sequences processed by devices in the first and second groups are modulated using real modulation by devices in the first group and using complex modulation by devices in the second group, or using complex modulation by devices in the first group and using real modulation by devices in the second group (Fig.7-9 [0077], the bit streams/sequence allocated by the devices are modulated using real part and imaginary part modulation and using complex domain corresponding to a quadrature amplitude modulation (QAM) system and Fig.3-6 [0063][0071], the Fourier transforming operation is using real modulation and complex modulation in the OFDM transmission system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Li, Yamada and Yen to incorporate the teaching of Kodama in order to provide for a power-line carrier communication. 
	It would have been beneficial to use the signal point mapping device 102 which subdivides such data (transmission bit series) of "0001111010110100" into 2-bit data streams of "00", "01", "11", "10", " 10", "11", "01", and "00" so as to produce a bit
stream which is allocated to the respective sub-carriers. Next, the signal point mapping device 102 maps the respective bit streams of these produced "00", "01", "11", and "10"
to signal points of a complex domain corresponding to a quadrature amplitude modulation (QAM) system as taught by Kodama to have incorporated in the system of Li, Yamada and Yen to provide for increasing cell throughput. (Kodama, Fig.3-6 [0063] [0071], Fig.7-9 [0077] and Fig.17-19 [0109])

Regarding claim 11, Li, Yamada, Yen and Kodama disclose all the elements of claim 10 as stated above wherein Yen further discloses an access point configured to communicate wirelessly with the plurality of devices (Fig.1 [0007], an eNB/access point is communicating wirelessly the great number of communication devices/plurality of devices),
wherein the access point is configured to assign each device to the first group or the
second group, and to notify each device of the group to which it is assigned (Fig.1 [0034], the eNB/access point is allocating each communication device to the multiple groups/first or second group and the network is estimating the channel/notifying each communication device of the multiple group to which it is allocated).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hammes et al. (Patent No.: US 7567626 B2) teaches Radio Receiver for the Reception of Data Bursts Which are modulated with Two Modulation Types.

Kuchi et al. (Patent No.: US 6185266 B1) teaches Method and System for Generating a Power Control Metric in an Orthogonal Transmit Diversity Communication System.

Kumpula et al. (Pub. No.: US 2018/0083811 A1) teaches Demodulation Reference Signal Based Automatic Gain Control.

Li et al. (Patent No.: US 9955469 B1) teaches Joint Encoding of Wireless Communication Allocation Information.

Takaoka et al. (Pub. No.: US 2010/0202386 A1) teaches Wireless Communication Apparatus and Mapping Method.

Lin et al. (Pub. No.: US 2017/0085410 A1) teaches Method of Adjusting Modulation and Coding Scheme.

Jeon et al. (Pub. No.: US 2011/0280188 A1) teaches Pre-coding Method for Spatial Multiplexing in Multiple Input and Output System.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414